NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1865-18T3

THE BANK OF NEW YORK
MELLON f/k/a THE BANK
OF NEW YORK, AS TRUSTEE
FOR THE CERTIFICATE
HOLDERS CWALT, INC.,
ALTERNATIVE LOAN TRUST
2005-32T1 MORTGAGE PASS-
THROUGH CERTIFICATES,
SERIES 2005-32T1,

           Plaintiff-Respondent,

v.

SCOTT R. NEWELL and
DOREEN NEWELL,

          Defendants-Appellants,

and

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS,
INC., AS NOMINEE FOR
COUNTRYWIDE BANK, NA, and
SALOMONE BROTHERS, INC.,

     Defendants.
_______________________________
            Argued November 13, 2019 – Decided April 6, 2020

            Before Judges Fisher, Accurso, and Gilson.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Morris County, Docket No. F-
            025202-15.

            Owen T. Weaver argued the cause for appellants
            (Inglesino, Webster, Wyciskala & Taylor, LLC, and
            Pezold, Smith, Hirschmann and Selvaggio, LLC,
            attorneys; Denis F. Driscoll, Owen T. Taylor, Joao
            Magalhaes, and Gerard F. Smith, of counsel and on the
            briefs).

            Robert F. Thomas argued the cause for respondent
            (Pluese, Becker & Saltzman, LLC, attorneys; Stuart H.
            West, on the brief).

PER CURIAM

      The parties have advised the court this matter has been amicably resolved

and have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.




                                                                       A-1865-18T3
                                       2